Order entered September 23, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00305-CV

                           MARK GROBA, Appellant

                                       V.

                      CITY OF GALENA PARK, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-01826

                                    ORDER

      Before the Court is appellant’s September 20, 2021 second motion for

extension to file his brief. We GRANT the motion and ORDER the brief be filed

no later than October 20, 2021.     We caution appellant that further extension

requests will be disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE